DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 7/11/2022 has been entered. Claims 8, 11, and 18 were amended. Thus, claims 1-20 are pending in the application.
Drawings
The drawings are objected to because Figs. 2A, 3A-3B, and 5A-6B appear to be photographs which are not ordinarily permitted unless they are the only practical medium for illustrating the claimed invention (see MPEP 608.02(V)(m)), and Figs. 2B-2F and 7 contain improper shading which reduces legibility (see MPEP 608.02(V)(b)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 and 18 are objected to because of the following informalities: 
The limitation “the width of the slide portion” in claim 8 line 3 is suggested to read --a width of the slide portion-- in order to have proper antecedent basis.  
The limitation “the width of the slide portion” in claim 18 line 3 is suggested to read --a width of the slide portion-- in order to have proper antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the invention to be a method of manufacturing in line 1, however no manufacturing method step besides the step of providing the face mask component in line 3 is recited, thereby confusing the scope of the claims. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kielow et al. (US 2010/0263673 A1).
Regarding claim 1, Kielow discloses a face mask assembly configured with a drop down feature (respiratory face mask with slide straps, mask can be removed from the face and displaced downwards) (abstract), the face mask assembly comprising: 
a face mask component (mask body 1) (Figs. 1-6) slidable along a length of at least a first strap (one side strap 4 has a length upon which the mask body 1 would slide along) (Figs. 1-6; abstract; para. [0001]), wherein the face mask component comprises a first dynamic strap engagement feature configured to engage the first strap (one side of the adjustable clamping element 26, one of the lateral clamping grooves 27, one side of the clamping opening 25, one upper strap guide channel 16, guide slot 18, and a deflecting edge 23) (Figs. 1-6; para. [0029]), wherein the first dynamic strap engagement feature defines a slide portion and a locking portion; 
wherein the slide portion comprises a smooth edge such that the face mask component is slidable along the length of the first strap while the first strap is positioned within the slide portion (one strap guide channel 16 is smooth and ends at the smooth deflecting edge 23; one respective side strap 4 is positioned within the guide channel 16 and guide slot 18; mask body 1 would slide along the length of the strap 4 when the clamping element 26 is open and the strap 4 is in place) (Figs. 1-6; para. [0001]; para. [0029]; para. [0031]), 
and wherein the locking portion comprises a sharp edge configured to provide frictional restriction to the first strap during operation such that face mask component is locked relative to the length of the first strap while the first strap is positioned within the locking portion (one clamping groove 27 comprises sharp edges in contact with a respective strap 4, thereby providing frictional resistance; clamping element 26 is used to clamp down on the straps 4, such that the straps are within a respective recess 27, to fix the mask body 1 in place on the straps 4) (Figs. 1-6; para. [0029]; para. [0031]).
Regarding claim 4, Kielow discloses wherein the face mask component further comprises a second dynamic strap engagement feature configured to engage a second strap, wherein the second dynamic strap engagement feature defines a slide portion and a locking portion (opposite side of the adjustable clamping element 26, opposite one of the lateral clamping grooves 27, opposite side of the clamping opening 25, one upper strap guide channel 17, guide slot 19, and a deflecting edge 24) (Figs. 1-6; para. [0029]); wherein the face mask component is slidable along the length of the second strap while the second strap is positioned within the slide portion (one strap guide channel 17 is smooth and ends at the smooth deflecting edge 24; one respective side strap 4 is positioned within the guide channel 17 and guide slot 19; mask body 1 would slide along the length of the strap 4 when the clamping element 26 is open and the strap 4 is in place) (Figs. 1-6; para. [0001]; para. [0029]; para. [0031]), and wherein the face mask component is locked relative to the length of the second strap while the second strap is positioned within the locking portion (opposite clamping groove 27 comprises sharp edges in contact with a respective opposite strap 4, thereby providing frictional resistance; clamping element 26 is used to clamp down on the straps 4, such that the straps are within a respective recess 27, to fix the mask body 1 in place on the straps 4) (Figs. 1-6; para. [0029]; para. [0031]).
Regarding claim 5, Kielow discloses further comprising a head support component (head support 3) (Fig. 3; para. [0025]), wherein the first strap and the second strap each comprise a head support end and an attachment end, and wherein the first strap and the second strap are attached to the head support component at the head support end of each strap (both side straps 4 have a respective top end attached to the head support 3) (Fig. 3) and the attachment ends of each of the first strap and the second strap are removably coupled to one another (connecting means 8, 9 releasably connect the respective bottom ends of the straps 4 to each other) (Figs. 3-5; para. [0026]; para. [0031]).
Regarding claim 6, Kielow discloses wherein the face mask component comprises a face engagement portion defining a breathing chamber within the interior of the face mask component (mask body 1 interior defines a chamber to allow for user respiration when sealingly worn on the user’s face) (Fig. 5; para. [0002]) and a strap engagement portion comprising the first dynamic strap engagement feature (the outside of the mask body 1 includes the one side of the adjustable clamping element 26, one of the lateral clamping grooves 27, one side of the clamping opening 25, one upper strap guide channel 16, guide slot 18, and a deflecting edge 23) (Figs. 1-6; para. [0029]).
Regarding claim 7, Kielow discloses wherein the face mask component is configured to alternate between a donned position and a drop-down position (mask can be donned and doffed) (para. [0027]), wherein in an instance the face mask component is in the donned position, the first strap is positioned within the first dynamic engagement feature such that the movement of the first strap is restricted (when donned, the straps 4 in the guide channels 16, 17 and lateral recesses 27 are fixed in place by the clamping element 26) (Figs. 1-6; para. [0031]).
Regarding claim 8, Kielow discloses wherein the first dynamic strap engagement feature has an overall width defined as a combined width of the slide portion and the locking portion (the combination of the one side of the adjustable clamping element 26, one of the lateral clamping grooves 27, one side of the clamping opening 25, one upper strap guide channel 16, guide slot 18, and a deflecting edge 23 has an overall width) (Figs. 1-6; para. [0029]), wherein the width of the slide portion (the width of the guide slot 18 and strap guide channel 16 is sufficient to hold the width of the strap 4, thereby being at least equal to the width of the strap 4; the width extends in the direction between the filter connections 7 and the top of mask body 1) (Fig. 1) is greater than a width of a first secondary strap engagement feature (the width of an unlabeled guide slot at the bottom of mask body 1, the width extending in the direction from the top to the bottom of the mask body 1, is less than the width of a strap 4) (Fig. 5).
Regarding claim 9, Kielow discloses wherein a height of the locking portion of the first dynamic engagement feature is less than a height of the slide portion of the first dynamic engagement feature (vertical height of recesses 27 are shorter than the vertical height of the deflecting edges 23, 24) (Fig. 2).
Regarding claim 10, Kielow discloses wherein a width of the slide portion of the first dynamic engagement feature is at least the width of the first strap (guide channel 16 and guide slot 18 contain their respective strap 4, and thus are at least the same width as strap 4) (Figs. 1-6).
Regarding claim 11, as best understood, Kielow discloses a method of manufacturing a face mask assembly configured with a drop down feature (respiratory face mask with slide straps is made, the mask can be removed from the face and displaced downwards) (abstract), the method comprising: 
providing a face mask component (mask body 1) (Figs. 1-6) slidable along a length of at least a first strap (one side strap 4 has a length upon which the mask body 1 would slide along) (Figs. 1-6; abstract; para. [0001]), wherein the face mask component comprises a first dynamic strap engagement feature configured to engage the first strap (one side of the adjustable clamping element 26, one of the lateral clamping grooves 27, one side of the clamping opening 25, one upper strap guide channel 16, guide slot 18, and a deflecting edge 23) (Figs. 1-6; para. [0029]);  21 LEGAL02/39303960v2066849/538411 
defining a slide portion within the first dynamic strap engagement feature, wherein the slide portion comprises a smooth edge such that the face mask component is slidable along the length of the first strap while the first strap is positioned within the slide portion (one strap guide channel 16 is smooth and ends at the smooth deflecting edge 23; one respective side strap 4 is positioned within the guide channel 16 and guide slot 18; mask body 1 would slide along the length of the strap 4 when the clamping element 26 is open and the strap 4 is in place) (Figs. 1-6; para. [0001]; para. [0029]; para. [0031]); 
and defining a locking portion within the first dynamic strap engagement feature, wherein the locking portion comprises a sharp edge configured to provide frictional restriction to the first strap during operation such that face mask component is locked relative to the length of the first strap while the first strap is positioned within the locking portion (one clamping groove 27 comprises sharp edges in contact with a respective strap 4, thereby providing frictional resistance; clamping element 26 is used to clamp down on the straps 4, such that the straps are within a respective recess 27, to fix the mask body 1 in place on the straps 4) (Figs. 1-6; para. [0029]; para. [0031]).
Regarding claim 14, Kielow discloses wherein the face mask component further comprises a second dynamic strap engagement feature configured to engage a second strap, wherein the second dynamic strap engagement feature defines a slide portion and a locking portion (opposite side of the adjustable clamping element 26, opposite one of the lateral clamping grooves 27, opposite side of the clamping opening 25, one upper strap guide channel 17, guide slot 19, and a deflecting edge 24) (Figs. 1-6; para. [0029]); wherein the face mask component is slidable along the length of the second strap while the second strap is positioned within the slide portion (one strap guide channel 17 is smooth and ends at the smooth deflecting edge 24; one respective side strap 4 is positioned within the guide channel 17 and guide slot 19; mask body 1 would slide along the length of the strap 4 when the clamping element 26 is open and the strap 4 is in place) (Figs. 1-6; para. [0001]; para. [0029]; para. [0031]), and wherein the face mask component is locked relative to the length of the second strap while the second strap is positioned within the locking portion (opposite clamping groove 27 comprises sharp edges in contact with a respective opposite strap 4, thereby providing frictional resistance; clamping element 26 is used to clamp down on the straps 4, such that the straps are within a respective recess 27, to fix the mask body 1 in place on the straps 4) (Figs. 1-6; para. [0029]; para. [0031]).
Regarding claim 15, Kielow discloses further comprising providing a head support component (head support 3) (Fig. 3; para. [0025]), wherein the first strap and the second strap each comprise a head support end and an attachment end, and wherein the first strap and the second strap are attached to the head support component at the head support end of each strap  (both side straps 4 have a respective top end attached to the head support 3) (Fig. 3) and the attachment ends of each of the first strap and the second strap are removably coupled to one another (connecting means 8, 9 releasably connect the respective bottom ends of the straps 4 to each other) (Figs. 3-5; para. [0026]; para. [0031]).
Regarding claim 16, Kielow discloses wherein the face mask component comprises a face engagement portion defining a breathing chamber within the interior of the face mask component (mask body 1 interior defines a chamber to allow for user respiration when sealingly worn on the user’s face) (Fig. 5; para. [0002]) and a strap engagement portion comprising the first dynamic strap engagement feature (the outside of the mask body 1 includes the one side of the adjustable clamping element 26, one of the lateral clamping grooves 27, one side of the clamping opening 25, one upper strap guide channel 16, guide slot 18, and a deflecting edge 23) (Figs. 1-6; para. [0029]).
Regarding claim 17, Kielow discloses wherein the face mask component is configured to alternate between a donned position and a drop-down position (mask can be donned and doffed) (para. [0027]), wherein in an instance the face mask component is in the donned position, the first strap is positioned within the first dynamic engagement feature such that the movement of the first strap is restricted (when donned, the straps 4 in the guide channels 16, 17 and lateral recesses 27 are fixed in place by the clamping element 26) (Figs. 1-6; para. [0031]).
Regarding claim 18, Kielow discloses wherein the first dynamic strap engagement feature has an overall width defined as a combined width of the slide portion and the locking portion (the combination of the one side of the adjustable clamping element 26, one of the lateral clamping grooves 27, one side of the clamping opening 25, one upper strap guide channel 16, guide slot 18, and a deflecting edge 23 has an overall width) (Figs. 1-6; para. [0029]), wherein the width of the slide portion (the width of the guide slot 18 and strap guide channel 16 is sufficient to hold the width of the strap 4, thereby being at least equal to the width of the strap 4; the width extends in the direction between the filter connections 7 and the top of mask body 1) (Fig. 1) is greater than a width of a first secondary strap engagement feature (the width of an unlabeled guide slot at the bottom of mask body 1, the width extending in the direction from the top to the bottom of the mask body 1, is less than the width of a strap 4) (Fig. 5).
Regarding claim 19, Kielow discloses wherein a height of the locking portion of the first dynamic engagement feature is less than a height of the slide portion of the first dynamic engagement feature (vertical height of recesses 27 are shorter than the vertical height of the deflecting edges 23, 24) (Fig. 2).
Regarding claim 20, Kielow discloses wherein a width of the slide portion of the first dynamic engagement feature is at least the width of the first strap (guide channel 16 and guide slot 18 contain their respective strap 4, and thus are at least the same width as strap 4) (Figs. 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kielow as applied to claims 1 and 11 above, and further in view of Heckerman et al. (US 4,924,557).
Regarding claim 2, Kielow discloses the invention as previously claimed, including wherein the face mask component further comprises a first secondary strap engagement feature, wherein the first strap is further configured to be received by the first secondary strap engagement feature of the face mask component (one unlabeled guide slot on the bottom the of the mask body 1 interior holding a respective strap 4) (Kielow; Fig. 5), but is silent on the first secondary strap engagement feature having a uniform height.
However, Heckerman teaches a harness with a carrying strap (Heckerman; abstract) wherein the first secondary strap engagement feature having a uniform height (rectangular strap receiving slot 148; rectangles have a uniform height) (Heckerman; Fig. 14; col. 9, lines 14-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kielow device first secondary strap engagement feature to have a uniform height, as taught by Heckerman, for the purpose of ensuring the Kielow first secondary strap engagement feature is of a suitable shape for holding a rectangular strap. 
Regarding claim 3, the modified Kielow device teaches wherein the face mask component further comprises a strap pathway within an interior of the face mask component and extending between the first dynamic strap engagement feature and the first secondary strap engagement feature configured to provide additional torsional force to the first strap during operation (inner guide channel 14 on the inside of the mask body 1 extends between the clamping element 26 and the unlabeled guide slots on the bottom the of the mask body 1 interior; inner guide channel 14 bends a respective strap 4 around the cylinder 10, thereby providing torsion) (Kielow; Fig. 5; paras. [0028-0029]).
Regarding claim 12, Kielow discloses wherein the face mask component further comprises a first secondary strap engagement feature configured with a uniform height, wherein the first strap is further configured to be received by the first secondary strap engagement feature of the face mask component (Kielow has the one unlabeled guide slot on the bottom the of the mask body 1 interior holding a respective strap 4; Heckerman teaches a rectangular strap receiving slot 148, and rectangles have a uniform height) (Kielow, Fig. 5; Heckerman, Fig. 14, col. 9, lines 14-16).
Regarding claim 13, the modified Kielow method teaches wherein the face mask component further comprises a strap pathway within an interior of the face mask component and extending between the first dynamic strap engagement feature and the first secondary strap engagement feature configured to provide additional torsional force to the first strap during operation (inner guide channel 14 on the inside of the mask body 1 extends between the clamping element 26 and the unlabeled guide slots on the bottom the of the mask body 1 interior; inner guide channel 14 bends a respective strap 4 around the cylinder 10, thereby providing torsion) (Kielow; Fig. 5; paras. [0028-0029]).
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
On page 7 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner partially agrees, and has withdrawn the rejections of issues which were addressed. However, the 35 U.S.C. 112(b) rejections of issues not addressed are being maintained as detailed above. 
On page 8 in the second paragraph through page 9 in the first paragraph of the Applicant’s remarks, the Applicant argues that Kielow does not disclose the claimed first dynamic strap engagement feature defined by having both the claimed slide and locking portions as recited in claim 1, as Kielow has the slide and locking portions as two different components and thus Kielow cannot teach the claimed invention. However, the Examiner respectfully disagrees. First, a “feature” is defined by Merriam-Webster as, “a special attraction: such as…something offered to the public or advertised as particularly attractive”. For example, a safety feature in a car can be a seatbelt feature, which in itself requires more components than just the belt itself, such as the buckle, to achieve its special function of keeping a user safe in a crash. The claimed “first dynamic strap engagement feature” therefore needs to be a structure or combination of structures in a device which allows for the special attraction of dynamic strap engagement. Secondly, the Applicant’s own claimed invention has the first dynamic strap engagement feature as requiring at least two components, which are the slide portion and the locking portion. The slide portion and locking portion are not the same structures, but are rather two distinct structures of a smooth edge and sharp edge, respectively. As more than one structure or component is required in the Applicant’s own invention for the claimed first dynamic strap engagement feature, Kielow can have more than one structure or component when teaching the claimed first dynamic strap engagement feature as well. Thus, Kielow can still be used to teach the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785